Name: Commission Regulation (EC) No 1480/94 of 27 June 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6. 94 Official Journal of the European Communities No L 1 59/45 COMMISSION REGULATION (EC) No 1480/94 of 27 June 1994 on the supply of cereals as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 9 344 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p. 1 . O OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 159/46 Official Journal of the European Communities 28 . 6 . 94 ANNEX LOT A 1 . Operation No ('): 336/94 2. Programme : 1994 3 . Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag, (tel. (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient ( 5) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Haiti 6 . Product to be mobilized : maize 7. Characteristics and quality of the goods (3) 0 : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIAl (d)) 8 . Total quantity : 412 tonnes 9 . Number of lots : one 10 . Packaging and marking (6) (8) (9) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under 1 1 .A.2 (a) and II .A.3) Markings in French 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 7  14. 8 . 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12. 7 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 7. 1994 (b) period for making the goods available at the port of shipment : 8  28 . 8 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30. 6 . 1994, fixed by Commission Regulation (EC) No 1207/94 (OJ No L 133, 28 . 5. 1994, p. 22) 28 . 6. 94 Official Journal of the European Communities No L 159/47 LOT B 1 . Operation No (') : 456/94 2. Programme : 1994 3 . Recipient (2) : CICR, 19, avenue de la Paix, CH-1202 GenÃ ¨ve [tÃ ©l. (41 22) 734 60 01 ; telex 22269 CH CICRl 4. Representative of the recipient : ICRC Regional Transit Depot Lodwar, c/o ICRC Rgional Delega ­ tion, P.O Box 73226, Nairobi . 5 . Place or country of destination (1#) : Kenya 6. Product to be mobilized : maize 7. Characteristics and quality of the goods : (3) Q ; see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA(lXd)) 8 . Total quantity : 3 000 tonnes net 9 . Number of lots : one 10 . Packaging and marking (8) (') : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA(2Xa) and IIA(3)) :  Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ICRC warehouse  Mombasa 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  14. 8 . 1994 18 . Deadline for the supply : 4 . 9 . 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12. 7. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 7. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  28. 8 . 1994 (c) deadline for the supply : 18 . 9 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles ; (telex 22037 AGREC B ; B/25670 AGREC B telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30. 6 . 1994, fixed by Commission Regulation (EC) No 1207/94 (OJ No L 133, 28. 5. 1994, p. 22) No L 159/48 Official Journal of the European Communities 28 . 6. 94 LOT C 1 . Operation No ('): 457/94 2. Programme : 1994 3. Recipient ^): CICR, 19, avenue de la Paix, CH-1202 Geneve [tel. (41 22) 734 60 01 ; telex 22269 CH CICRl 4. Representative of the recipient : ICRC Regional Transit Depot Lodwar, c/o ICRC Regional Delega ­ tion, PO Box 73226, Nairobi. 5. Place or country of destination (10) : Kenya 6. Product to be mobilized : maize flour 7. Characteristics and quality of the goods : (3) Q : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II B 1 b)) 8 . Total quantity : 3 500 tonnes (5 932 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) (') : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.(2)^a) and IIA(3)) :  Markings in English 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ICRC warehouse  Mombasa 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  14. 8 . 1994 18 . Deadline for the supply : 4. 9 . 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12. 7. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 7. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  28 . 8 . 1994 (c) deadline for the supply : 18 . 9 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; (telex 22037 AGREC B ; B/25670 AGREC B telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 6. 1994, fixed by Commission Regulation (EC) No 1207/94 (OJ No L 133, 28 . 5. 1994, p. 22) 28 . 6. 94 Official Journal of the European Communities No L 159/49 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3 . 1994, p. 1 ) shall not apply to this amount. (*) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. O Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The succesful tenderer has to seal each container with a numbered locktainer (SYSKO locktainer 180 seal), number of which to be provided to the beneficiary's forwarder. O The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  fumigation certificate (lots B and C). (8) Notwithstanding OJ No C 114, point IIA.3^c) or II. B. 3.(c) is replaced by the following : 'the words "European Community"'. (') Since the goods may be rebagged, the succesful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (10) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33.